Case 7:18-cv-05066-VB-DCF Document 54 Filed 02/21/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK rs 2| LI [0

 

RAQUEL HERRERA ISIDORO, on behalf of
herself and other similarly situated employees,
Plaintiff, : ORDER

V. : 18 CV 5066 (VB)

LA FONDA RESTAURANT AND TAPAS
BAR INC. (d/b/a LA FONDA BORICUA),
DENISSE AYALA GARCIA (a/k/a DENISE
AYALA), and JORGE AYALA,

Defendants. :
x

 

As discussed at an on-the-record conference held today and attended by counsel for all
parties, it is HEREBY ORDERED:

1, Defendants’ deadline to file formal responses to plaintiff's interrogatories and
document requests (see Doc. #49-1) is March 23, 2020. No further extensions will be granted.
If defendants do not produce responses to plaintiffs interrogatories and document requests by
March 23, 2020, the Court will preclude answers to interrogatories or documents not provided by
that date, if plaintiff makes such request.

2. The next case management conference is scheduled for April 3, 2020, at 3:00
p.m., at which the time the Court will set a trial schedule. Prior to the conference, the parties
shall consider whether they wish to waive the right to a jury trial.

3. The parties shall engage in meaningful settlement discussions. If the parties
believe the Court may be helpful in settling the case, i.e., referring the parties back to mediation
or to the Magistrate Judge for a settlement conference, the parties shall write jointly to the Court
with such request.

4, Counsel for defendants shall promptly enter an appearance on the docket.

The Clerk is instructed to mail a copy of this Order to pro se defendants Jorge Ayala and
Denisse Ayala Garcia at their addresses listed in the docket.

Dated: February 21, 2020
White Plains, NY SO ORDERED:

 

Vincent L. Briccetti
United States District Judge
